Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 06/24/20. Claims 1-20 are pending in this application. 
Information Disclosure Statement
The information disclosure statement filed on 06/24/20 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. §102 as being unpatentable over Naskar (US 2021/0305358 A1).
Regarding claim 1, Naskar discloses a semiconductor structure, comprising:
a substrate (see figs 1 and 3a-b); a front end of line (FEOL) structure disposed over the substrate (see paras [0061]-[0062]); a metallization structure over the FEOL structure (see, 302, 133, 134, 135 in fig 1, and 330-335 transistor with s/d), the metallization structure comprises: a transistor structure having a source region and a drain region connected by a channel structure (channel, 135, 315, 335), 
an isolation structure over the transistor structure 112 and exposing a portion of the source region (see fig 1b disclosing 133, 135 being exposed), and a side of the isolation structure having at least a lateral recess vertically overlaps the channel structure (see the folds of capacitor 110 corresponds with recess where 130 is and recess is within layer with 130); and 
a capacitor 110 laterally adjacent (parallel) to the isolation structure(see capcatior 110 parallel to layer where 130 is located in)  in contact with the source region (layer where 130 is in contact with 130)and disposed conformal to the lateral recess (see figs 3a/b).
Regarding claim 2, Naskar discloses the semiconductor structure of claim 1, wherein a portion of the channel structure is wrapped by a gate structure (see para [0024]).
Regarding claim 3, Naskar discloses the semiconductor structure of claim 1, wherein the capacitor comprises: a bottom metal layer in contact with the source region and disposed conformal to a sidewall of the lateral recess (see fig 1, and 3 disclosing conformal sidewall recesses and direct connection from cap to transistor); a dielectric layer on the bottom metal layer and disposed conformal to the bottom metal layer in the lateral recess (see figs 1 and 3 disclosing dielectric layer in recesses); and a top metal layer on the dielectric layer and laterally covers the dielectric layer and the lateral recess (see figs 1 and 3 disclosing dielectric layer in recesses).
Regarding claim 4, Naskar discloses the semiconductor structure of claim 2, further comprising a gate contact electrically coupled to the gate structure (see para [0024]) and surrounded by the isolation structure and the capacitor (see figs 1 and 3, disclosing transistor surrounded by capacitor).
Regarding claim 5, Naskar discloses the semiconductor structure of claim 3, further comprising a source contact electrically coupled to the top metal layer of the capacitor (see fig 3, and paras [0060], [0061]).
Regarding claim 6, Naskar discloses the semiconductor structure of claim 1, wherein the channel structure comprises silicon, polysilicon, indium gallium zinc oxide (IGZO), or zinc oxide (ZnO) (see paras [0023]-[0025] disclosing silicon and other semiconductor materials for the transistor).
Regarding claim 7, Naskar discloses the semiconductor structure of claim 1, wherein the isolation structure comprises: a plurality of first isolation layers (see figs 1a and 1b, disclosing isolation layers 111, 113); and a plurality of second isolation layers; wherein each of the second isolation layers is sandwiched by two of the first isolation layers (see figs 1a and 1b, disclosing isolation layers 111, 113, disclosing sandwiching these altering layer formations).
Regarding claim 8, Naskar discloses the semiconductor structure of claim 7, wherein a material of the first isolation layer comprises a different etching selectivity from a material of the second isolation layer (see para [0029] and [0030] disclosing different etching selectivity for substrate and device structures).
Allowable Subject Matter
Claim 9 contains allowable subject matter. The cited art do not disclose  a plurality of first isolation layers laterally adjacent to the capacitor structure and arranged alternated with the lateral fins of the top metal layer over the transistor structure, as recited in amended claim 9. Claims 10-14 depend from claim 9 and are also allowable.
Claim 15 contains allowable subject matter. The cited art do not patterning a portion of the plurality of first isolation layers and the plurality of second isolation layers to exposure expose a portion of the source region; patterning a portion of the second isolation layers to form a plurality of lateral recesses vertically overlapping the channel structure; and forming a capacitor in the plurality of lateral recesses, as recited in amended claim 15. Claims 16-20 depend from claim 15 and are also allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813